UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2013 Annual Report to Shareholders DWS Managed Municipal Bond Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 47 Statement of Assets and Liabilities 49 Statement of Operations 50 Statement of Cash Flows 51 Statement of Changes in Net Assets 52 Financial Highlights 57 Notes to Financial Statements 68 Report of Independent Registered Public Accounting Firm 69 Information About Your Fund's Expenses 70 Tax Information 71 Summary of Management Fee Evaluation by Independent Fee Consultant 75 Board Members and Officers 80 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. DWS Managed Municipal Bond Fund posted a return of 4.01% over the 12 months ended May 31, 2013, while the overall municipal bond market, as measured by the unmanaged Barclays Municipal Bond Index, delivered a total return of 3.05% for the same period. The average fund in the Morningstar Muni National Long category returned 3.80% for the 12 months. Investment Strategy The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements on municipal bonds as well as characteristics specific to securities such as coupons, maturity dates and call dates, and supply and demand of the municipal market. Finally, the managers may seek to take advantage if they believe the municipal yield curve presents an opportunity to gain incremental income with limited additional interest rate risk. Although portfolio management may adjust the fund's duration (a measure of sensitivity to interest rates) over a wider range, they generally intend to keep it similar to that of the Barclays Municipal Bond Index, generally between five and nine years. As the period began, with the U.S. Federal Reserve Board (the Fed) maintaining short-term rates anchored near zero, fixed-income markets were closely following developments in the European debt crisis as well as the stream of U.S. economic data. Europe would soon become less of a fulcrum for market sentiment as the European Central Bank (ECB) implemented strong measures to support refinancing by troubled governments. As the period progressed, U.S. housing data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the Fed would announce further bond purchases under quantitative easing. This speculation was borne out at the Fed's mid-September meeting. The net result was an increased willingness on the part of investors to assume credit risk in exchange for yields higher than the extraordinarily low rates offered from U.S. Treasuries. As November 2012 approached, U.S. fixed-income markets were focused primarily on the presidential election, against a backdrop of wrangling over solutions to the country's fiscal dilemma. The strong demand municipals experienced over the prior several months continued as investors sought tax-exempt income that was attractive relative to taxable U.S. Treasury yields. However, December 2012 saw a retreat in municipal demand levels as institutional investors engaged in selling to lock in gains before year-end and amid some concern over proposals to limit the tax exemption on municipals as part of any budget deal. As 2013 unfolded, the interest rate environment became less favorable for bond prices overall. Investors shrugged off the lack of meaningful progress in the budget standoff, and U.S. Treasury rates began to trend somewhat higher on optimism over prospects for the economy. Municipals experienced their greatest yield increases and price weakness in the last weeks of the fiscal period. Economic data continued to strengthen and there was mounting speculation that the Fed would begin to scale back its bond purchases that had helped keep longer-term rates in check. In addition, a rising stock market attracted strong investor interest, perhaps drawing flows that may have otherwise gone towards fixed-income securities. Municipal bond funds experienced large outflows as investors found the historically low yields on offer unappealing and sought to minimize exposure to rising interest rates. Municipal Bond Yield Curve (as of 5/31/13 and 5/31/12) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Throughout the period ended May 31, 2013, the Fed kept short-term rates anchored near zero. Along the municipal yield curve, the two-year bond yield decreased 4 basis points over the full 12 months, from 0.33% to 0.29%, while the 30-year yield rose 16 basis points, from 3.08% to 3.24%, resulting in a total steepening of 20 basis points. However, the middle of the yield curve experienced the brunt of the impact of curve steepening, with increases of 30 and 24 basis points for the 10-year and 15-year bond, respectively. (See the graph above for municipal bond yield changes from the beginning to the end of the period.) Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — generally narrowed for the 12 months as investors sought incremental yield. "As economic data continued to strengthen in 2013, there was increasing speculation that the U.S. Federal Reserve Board (the Fed) would begin to scale back its bond purchases." Positive and Negative Contributors to Fund Performance With a relatively steep yield curve as the period began, we had a tilt in the portfolio towards longer-term issues in the 20-to-30-year maturity range. This exposure added to relative performance as longer-term issues provided incremental income. In addition, with credit spreads at attractive levels, we maintained significant exposure to lower-quality issues in the BBB or A range. This helped performance relative to the benchmark as credit spreads narrowed and prices rose for many of these issues. In particular, exposure to airport revenue bonds and healthcare-related issues added to performance. In addition, the fund had a significant position in California state general obligation bonds, which outperformed as California succeeded in addressing its budgetary imbalance by raising revenue, leading to a ratings upgrade. Performance relative to the benchmark was constrained to a degree by some of our long-standing, higher-coupon holdings as they rolled down into the 10-to-15-year area of the yield curve, which was most impacted by interest rate increases. For some of the period, we hedged a portion of the fund's assets against interest rate changes using LIBOR (London Interbank Offered Rate, a benchmark for taxable interest rates) swaps. With a LIBOR swap, we in effect take a short position against the taxable market in order to manage the fund's overall duration and interest rate sensitivity. This helped the fund's return as municipal rates decreased and LIBOR rates increased during the period the hedge was on. Outlook and Positioning Municipal yields, while reasonably attractive relative to U.S. Treasuries, remain at very low levels by historical standards despite the recent uptick in rates. At the end of May 2013, the 10-year municipal bond yield of 2.09% was 98% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.24% was 99% of the comparable U.S. Treasury yield. Longer-term issues continue to carry a substantial yield advantage and we are continuing to focus purchases on bonds with maturities in the 20-to-30-year range, while seeking exposure to premium coupon issues that can provide a degree of protection against rising interest rates. While credit spreads have narrowed over the last several quarters, we continue to see opportunities, mostly among issues in the A-quality range. The national economic backdrop continues to show gradual improvement, and many state and local governments have continued to show progress in stabilizing their finances. Nonetheless, there remain troubled pockets, and there are also significant uncertainties with respect to the ongoing U.S. budget negotiations as well as Europe's sovereign debt crisis. As a result we believe the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. For new purchases, we are taking a very cautious approach with respect to general obligation bonds issued by localities, given uncertain levels of state support going forward. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1990. • Head of US Retail Fixed Income. • Joined Deutsche Asset & Wealth Management in 1983. • BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1998. • Joined Deutsche Asset & Wealth Management in 1986. • BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 1999. • Joined Deutsche Asset & Wealth Management in 1989. • BS, Pennsylvania State University; MS, Boston College. Michael J. Generazo, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 1999. • BS, Bryant College; MBA, Suffolk University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Muni National Long category consists of funds that invest in municipal bonds issued by various state and local governments to fund public projects and are free from federal taxes. These funds spread their assets across many states and sectors and focus on bond durations of seven years or more. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government or other securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. For the companies whose bonds the central banks are willing to purchase, it means having to pay lower interest rates on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope that consumers will be encouraged to spend more, thus helping the overall economy, and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. One basis point equals 1/100 of a percentage point. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality does not remove market risk and is subject to change. Credit spread is the additional yield provided by municipal bonds rated AA and below vs. municipals rated AAA with comparable effective maturity. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Sovereign debt is debt that is issued by a national government. Performance Summary May 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 2.75% load) % % % Barclays Municipal Bond Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Barclays Municipal Bond Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Barclays Municipal Bond Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 No Sales Charges % % % Barclays Municipal Bond Index† % % % Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 No Sales Charges % % % Barclays Municipal Bond Index† % % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2012 are 0.82%, 1.63%, 1.59%, 0.64% and 0.56% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index covers the U.S.-dollar-denominated long-term tax-exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds. Class A Class B Class C Class S Institutional Class Net Asset Value 5/31/13 $ 5/31/12 $ Distribution Information as of 5/31/13 Income Dividends, Twelve Months $ May Income Dividend $ Capital Gain Distributions, Twelve Months $ SEC 30-day Yield‡‡ % Tax Equivalent Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended May 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as a percentage of net asset value on May 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of May 31, 2013 Principal Amount ($) Value ($) Municipal Bonds and Notes 94.9% Alabama 0.9% Alabama, State Public School & College Authority, Capital Improvement, 5.0%, 12/1/2023 Tuscaloosa County, AL, Industrial Development Authority, Gulf Opportunity Zone, Hunt Refining Project, Series C, 0.15%**, 12/1/2027, LOC: Bank of Nova Scotia Alaska 0.2% Alaska, State Industrial Development & Export Authority Revenue, Providence Health Services, Series A, 5.5%, 10/1/2041 Arizona 1.5% Arizona, Salt Verde Financial Corp., Gas Revenue: 5.0%, 12/1/2032 5.0%, 12/1/2037 Arizona, State Health Facilities Authority Revenue, Banner Health System: Series A, 5.0%, 1/1/2043 Series D, 5.375%, 1/1/2032 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, 5.0%, 10/1/2030 Phoenix, AZ, Civic Improvement Corp., Airport Revenue: Series A, 5.0%, 7/1/2040 Series A, 5.25%, 7/1/2033 Arkansas 0.1% North Little Rock, AR, Electric Revenue, Series A, ETM, 6.5%, 7/1/2015, INS: NATL California 14.5% Banning, CA, Water & Sewer Revenue, 1989 Water System Improvement Project, ETM, 8.0%, 1/1/2019, INS: AMBAC Banning, CA, Water & Sewer Revenue, Water System Reference & Improvement Project, ETM, 8.0%, 1/1/2019, INS: AMBAC California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.5%, 4/1/2043 Series F-1, 5.625%, 4/1/2044 California, Educational Facilities Authority Revenue, University of Southern California, Series A, 5.0%, 10/1/2038 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Financing Authority Revenue, Adventist Health System, Series A, 5.75%, 9/1/2039 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West: Series A, 6.0%, 7/1/2034 Series A, 6.0%, 7/1/2039 California, Infrastructure & Economic Development Bank Revenue, California Independent Systems Operator Corp., Series A, 6.25%, 2/1/2039 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, Port of Oakland, Series P, AMT, 5.0%, 5/1/2033 California, State General Obligation: Series B, 144A, 0.11%**, 5/1/2040, LOC: JPMorgan Chase Bank NA 5.0%, 2/1/2032 5.0%, 9/1/2032 5.0%, 2/1/2033 5.25%, 4/1/2035 6.0%, 4/1/2038 6.25%, 11/1/2034 California, State General Obligation, Various Purposes: 5.0%, 6/1/2023, INS: AGMC 5.0%, 12/1/2031, INS: NATL Prerefunded, 5.125%, 11/1/2024 5.25%, 9/1/2026 5.25%, 9/1/2030 5.25%, 10/1/2032 6.0%, 11/1/2039 6.5%, 4/1/2033 California, State Housing Finance Agency, Multi-Family Housing Revenue: Series C, AMT, 0.11%**, 8/1/2040, LOC: Fannie Mae, Freddie Mac Series C, AMT, 0.14%**, 2/1/2037, LOC: Fannie Mae, Freddie Mac California, State Kindergarten, Series B4, 0.1%**, 5/1/2034, LOC: Citibank NA California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Corrections, Series C, Prerefunded, 5.5%, 6/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2029 California, State Public Works Board, Lease Revenue, Department of Mental Health: Series A, Prerefunded, 5.5%, 6/1/2021 Series A, Prerefunded, 5.5%, 6/1/2022 California, State Revenue Lease, Public Works Board, Department of Corrections: Series C, 5.0%, 6/1/2025 Series C, Prerefunded, 5.5%, 6/1/2020 California, State University Revenue, Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Kaiser Foundation, Series A, 5.0%, 4/1/2042 East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, 5.0%, 6/1/2037, INS: AMBAC Foothill, CA, Eastern Corridor Agency, Toll Road Revenue: Series A, ETM, Zero Coupon, 1/1/2015 Series A, ETM, Zero Coupon, 1/1/2017 Series A, ETM, Zero Coupon, 1/1/2018 Irvine, CA, Unified School District Special Tax, Community Facilities District, Series 1-B, 0.13%**, 9/1/2051, LOC: Bank of America NA Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Murrieta Valley, CA, School District General Obligation, Unified School District, Series A, Zero Coupon, 9/1/2014, INS: FGIC, NATL Oakland, CA, Special Assessment Revenue, Oakland Convention Centers, 5.5%, 10/1/2014, INS: AMBAC Orange County, CA, Airport Revenue: Series A, 5.25%, 7/1/2039 Series B, 5.25%, 7/1/2039 Roseville, CA, School District General Obligation, Junior High, Series B, Zero Coupon, 8/1/2015, INS: FGIC, NATL Sacramento, CA, Municipal Utility District, Electric Revenue: Series U, 5.0%, 8/15/2026, INS: AGMC Series U, 5.0%, 8/15/2028, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue, Series A, 5.0%, 7/1/2034 San Diego, CA, Community College District General Obligation, Election of 2002, 5.25%, 8/1/2033 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, School District General Obligation, Series A, Zero Coupon, 7/1/2014, INS: FGIC, NATL San Francisco, CA, City & County Airports Commission, International Airport Revenue: Series 32-G, 5.0%, 5/1/2026, INS: FGIC, NATL Series F, 5.0%, 5/1/2035 Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Certificates of Participation, Multiple Capital Improvement Projects, Series A, 5.25%, 4/1/2031 San Joaquin County, CA, County General Obligation Lease, Facilities Project, 5.5%, 11/15/2013, INS: NATL San Joaquin Hills, CA, Transportation/Tolls Revenue, Transportation Corridor Agency, Toll Road Revenue, Series A, Zero Coupon, 1/15/2014, INS: NATL Walnut, CA, Energy Center Authority Revenue, Series A, 5.0%, 1/1/2040 Colorado 4.0% Colorado, E-470 Public Highway Authority Revenue: Series B, Zero Coupon, 9/1/2016, INS: NATL Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Public Energy Authority, Natural Gas Purchase Revenue, 6.5%, 11/15/2038, GTY: Merrill Lynch & Co., Inc. Colorado, State Building Excellent Schools Today, Certificates of Participation, Series G, 5.0%, 3/15/2032 Colorado, Transportation/Tolls Revenue: Series B, Zero Coupon, 9/1/2014, INS: NATL Series B, Zero Coupon, 9/1/2015, INS: NATL Series B, Zero Coupon, 9/1/2017, INS: NATL Series B, Zero Coupon, 9/1/2018, INS: NATL Series B, Zero Coupon, 9/1/2019, INS: NATL Series B, Zero Coupon, 9/1/2020, INS: NATL Series A, 5.75%, 9/1/2014, INS: NATL Colorado Springs, CO, Utilities Revenue, System Improvement, Series A, 0.12%**, 11/1/2038, SPA: Bank of America NA Douglas County, CO, School District General Obligation, 7.0%, 12/15/2013, INS: NATL University of Colorado, Enterprise Revenue, 5.25%, 6/1/2036 University of Colorado, Hospital Authority Revenue, Series A, 5.0%, 11/15/2042 Connecticut 1.0% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Connecticut, State Health & Educational Facilities Authority Revenue, Hartford Healthcare, Series A, 5.0%, 7/1/2041 Connecticut, State Health & Educational Facilities Authority Revenue, Stamford Hospital, Series J, 5.125%, 7/1/2035 Delaware 0.1% Delaware, State Economic Development Authority Revenue, YMCA Delaware Project, 0.12%**, 5/1/2036, LOC: PNC Bank NA District of Columbia 0.7% District of Columbia, Income Tax Secured Revenue, Series G, 5.0%, 12/1/2036 District of Columbia, National Public Radio Revenue, Series A, 5.0%, 4/1/2035 District of Columbia, Water & Sewer Revenue, Public Utility Revenue, 5.5%, 10/1/2023, INS: AGMC Florida 6.2% Broward County, FL, Airport Systems Revenue, Series Q-1, 5.0%, 10/1/2037 Clearwater, FL, Water & Sewer Revenue, Series A, 5.25%, 12/1/2039 Florida, Capital Trust Agency Housing Revenue, Atlantic Housing Foundation, Series A, 0.15%**, 7/15/2024, LIQ: Fannie Mae Florida, Jacksonville Electric Authority, Water & Sewer Revenue, Series A, 5.0%, 10/1/2032 Florida, Village Center Community Development District, Utility Revenue, ETM, 6.0%, 11/1/2018, INS: FGIC Fort Pierce, FL, Utilities Authority Revenue, Series B, Zero Coupon, 10/1/2018, INS: AMBAC Hillsborough County, FL, Industrial Development Authority Revenue, University Community Hospital, ETM, 6.5%, 8/15/2019, INS: NATL Lee County, FL, Airport Revenue, Series A, AMT, 5.375%, 10/1/2032 Marco Island, FL, Utility Systems Revenue: Series A, 5.0%, 10/1/2034 Series A, 5.0%, 10/1/2040 Melbourne, FL, Water & Sewer Revenue, ETM, Zero Coupon, 10/1/2016, INS: FGIC Miami-Dade County, FL, Aviation Revenue: Series A, AMT, 5.0%, 10/1/2030 Series A, AMT, 5.0%, 10/1/2031 Series A, AMT, 5.0%, 10/1/2032 Series B, 5.0%, 10/1/2035, INS: AGMC Series A, 5.5%, 10/1/2041 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series C, AMT, 5.25%, 10/1/2022, INS: AGMC Series A-1, 5.375%, 10/1/2035 Series A-1, 5.375%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2037 Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 North Brevard County, FL, Hospital District Revenue, Parrish Medical Center Project, 5.75%, 10/1/2043 Orange County, FL, Health Facilities Authority Revenue: Series 2006-A, 6.25%, 10/1/2016, INS: NATL Series 2006-A, ETM, 6.25%, 10/1/2016, INS: NATL Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare System: Series B, 5.25%, 12/1/2029, INS: AGMC Series A, 6.25%, 10/1/2018, INS: NATL Series C, 6.25%, 10/1/2021, INS: NATL Orange County, FL, Health Facilities Authority, Orlando Regional Facilities, Series A, ETM, 6.25%, 10/1/2016, INS: NATL Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 Palm Beach County, FL, Airport Systems Revenue: 5.75%, 10/1/2013, INS: NATL 5.75%, 10/1/2014, INS: NATL Palm Beach County, FL, Criminal Justice Facilities Revenue, 7.2%, 6/1/2015, INS: FGIC, NATL Port St. Lucie, FL, Utility System Revenue: 5.0%, 9/1/2035, INS: AGC 5.25%, 9/1/2035, INS: AGC Sunrise, FL, Water & Sewer Revenue, Utility Systems, ETM, 5.5%, 10/1/2018, INS: AMBAC Tallahassee, FL, Energy System Revenue, 5.5%, 10/1/2016, INS: AMBAC Tampa, FL, Sports Authority Revenue, Sales Tax-Tampa Bay Arena Project, 5.75%, 10/1/2020, INS: NATL Tampa, FL, Utility Tax Revenue: Zero Coupon, 10/1/2014, INS: AMBAC ETM, Zero Coupon, 10/1/2014, INS: AMBAC Tampa-Hillsborough County, FL, Expressway Authority, Series A, 5.0%, 7/1/2037 Georgia 4.8% Atlanta, GA, Airport Revenue: Series A, 5.0%, 1/1/2035 Series B, 5.0%, 1/1/2037 Atlanta, GA, Metropolitan Rapid Transit Authority, Sales Tax Revenue, 5.0%, 7/1/2039 Atlanta, GA, Water & Sewer Revenue, Series A, 5.5%, 11/1/2019, INS: FGIC, NATL Atlanta, GA, Water & Wastewater Revenue, Series B, 5.375%, 11/1/2039, INS: AGMC Burke County, GA, Development Authority Pollution Control Revenue, Oglethorpe Power Corp. Vogtle Project: Series A, 5.3%, 1/1/2033, INS: AGMC Series B, 5.5%, 1/1/2033 Burke County, GA, Development Authority, Georgia Power Co., Plant Vogtle Project, AMT, 0.1%**, 11/1/2052 De Kalb County, GA, Water & Sewer Revenue: Series A, 5.25%, 10/1/2032 Series A, 5.25%, 10/1/2033 Series A, 5.25%, 10/1/2036 Series A, 5.25%, 10/1/2041 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.375%, 2/15/2040 Series A, 5.5%, 2/15/2045 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019 Series B, 5.0%, 3/15/2019 Series A, 5.0%, 3/15/2020 Series B, 5.0%, 3/15/2020 Series A, 5.0%, 3/15/2022 Series A, 5.5%, 9/15/2023 Series A, 5.5%, 9/15/2024 Series A, 5.5%, 9/15/2027 Series A, 5.5%, 9/15/2028 Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare Systems, 6.5%, 8/1/2038, INS: AGC Georgia, Municipal Electric Authority Power Revenue, Series W, 6.6%, 1/1/2018, INS: NATL Georgia, State Municipal Electric Authority, Series GG, 5.0%, 1/1/2039 Georgia, Water & Sewer Revenue, Municipal Electric Authority Power Revenue, Series W, ETM, 6.6%, 1/1/2018, INS: NATL Hawaii 0.6% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2039 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Honolulu City & County, HI, Wastewater Systems Revenue, Series A, 5.25%, 7/1/2036 Idaho 0.2% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center, 6.75%, 11/1/2037 Illinois 9.6% Channahon, IL, Morris Hospital Revenue, Series A, 0.13%**, 12/1/2034, LOC: U.S. Bank NA Chicago, IL, Core City General Obligation, Zero Coupon, 1/1/2017, INS: FGIC, NATL Chicago, IL, General Obligation: Series B, 5.125%, 1/1/2015, INS: AMBAC Series B, Prerefunded, 5.125%, 1/1/2015, INS: AMBAC Series A, 5.25%, 1/1/2035 Chicago, IL, O'Hare International Airport Revenue: Series A-2, AMT, 5.75%, 1/1/2019, INS: AGMC Series C, 6.5%, 1/1/2041 Chicago, IL, O'Hare International Airport Revenue, Third Lien: Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Chicago, IL, Sales & Special Tax Revenue, 5.375%, 1/1/2014, INS: AMBAC Chicago, IL, School District General Obligation Lease, Board of Education: Series A, 6.0%, 1/1/2016, INS: NATL Series A, 6.0%, 1/1/2020, INS: NATL Series A, 6.25%, 1/1/2015, INS: NATL Chicago, IL, Water & Sewer Revenue, Zero Coupon, 11/1/2018, INS: AMBAC Chicago, IL, Water Revenue, 5.0%, 11/1/2023, INS: AGMC Cook County, IL, County General Obligation, 6.5%, 11/15/2014, INS: FGIC, NATL Cook County, IL, Forest Preservation District, Series C, 5.0%, 12/15/2037 Illinois, Finance Authority Revenue, Advocate Health Care Network: Series B, 5.375%, 4/1/2044 Series A, 5.5%, 4/1/2044 Series D, 6.5%, 11/1/2038 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Memorial Health Systems: 5.5%, 4/1/2034 5.5%, 4/1/2039 Illinois, Finance Authority Revenue, Northwest Community Hospital, Series A, 5.5%, 7/1/2038 Illinois, Higher Education Revenue, Zero Coupon, 4/1/2015, INS: NATL Illinois, Hospital & Healthcare Revenue, Health Facilities Authority: 6.25%, 8/15/2013, INS: NATL Series A, 6.25%, 1/1/2015, INS: AMBAC Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Capital Appreciation: Zero Coupon, 6/15/2013, INS: NATL ETM, Zero Coupon, 6/15/2013, INS: NATL Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place Expansion: Series A, Zero Coupon, 6/15/2016, INS: FGIC, NATL Series A, ETM, Zero Coupon, 6/15/2016, INS: FGIC, NATL Illinois, Municipal Electric Agency Power Supply: Series A, 5.25%, 2/1/2023, INS: FGIC, NATL Series A, 5.25%, 2/1/2024, INS: FGIC, NATL Illinois, Pollution Control Revenue, Development Finance Authority, 5.85%, 1/15/2014, INS: AMBAC Illinois, Project Revenue, Zero Coupon, 1/1/2014, INS: AGMC Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, Regional Transportation Authority: Series B, 5.75%, 6/1/2033, INS: NATL Series A, 6.7%, 11/1/2021, INS: FGIC, NATL Illinois, Sales & Special Tax Revenue: 6.25%, 12/15/2020, INS: AMBAC Series P, 6.5%, 6/15/2013 Illinois, Special Assessment Revenue, Metropolitan Pier and Exposition Authority, Series A, Zero Coupon, 12/15/2018, INS: NATL Illinois, State Finance Authority Revenue, Ascension Health Credit Group: Series A, 5.0%, 11/15/2032 Series A, 5.0%, 11/15/2037 Illinois, State Finance Authority Revenue, OSF Healthcare Systems, Series A, 5.0%, 5/15/2041 Illinois, State Finance Authority Revenue, Resurrection Health, Series C, 0.13%**, 5/15/2035, LOC: Barclays Bank PLC Illinois, State Toll Highway Authority, Series A, 5.0%, 1/1/2038 Lake Cook Kane & McHenry Counties, IL, School District General Obligation, 6.3%, 12/1/2017, INS: AGMC Lake County, IL, Higher Education Revenue, District No. 117: Series B, Zero Coupon, 12/1/2013, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2014, INS: FGIC, NATL Springfield, IL, Water Revenue, 5.0%, 3/1/2037 University of Illinois, Health Services Facilities Systems, Series B, 0.13%**, 10/1/2026, LOC: JPMorgan Chase Bank NA Will County, IL, County General Obligation: Series B, Zero Coupon, 12/1/2013, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2014, INS: FGIC, NATL Will County, IL, School District General Obligation, Community Unit School District No. 365-U, Series B, ETM, Zero Coupon, 11/1/2015, INS: AGMC Indiana 1.3% Indiana, Electric Revenue, Municipal Power Agency, Series B, 5.5%, 1/1/2016, INS: NATL Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Indiana, Hospital & Healthcare Revenue, Health Facilities Financing Authority: ETM, 6.0%, 7/1/2013, INS: NATL ETM, 6.0%, 7/1/2013, INS: NATL ETM, 6.0%, 7/1/2014, INS: NATL ETM, 6.0%, 7/1/2014, INS: NATL ETM, 6.0%, 7/1/2015, INS: NATL ETM, 6.0%, 7/1/2015, INS: NATL 6.0%, 7/1/2016, INS: NATL ETM, 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2017, INS: NATL ETM, 6.0%, 7/1/2017, INS: NATL 6.0%, 7/1/2018, INS: NATL ETM, 6.0%, 7/1/2018, INS: NATL Indiana, State Finance Authority Revenue, Community Foundation of Northwest Indiana, 5.0%, 3/1/2041 Indiana, State Finance Authority, Hospital Revenue, Indiana University Health, Series D, 0.12%**, 3/1/2033, LOC: Northern Trust Co. Indiana, State Finance Authority, Wastewater Utility Revenue, First Lien, Series A, 5.25%, 10/1/2038 Indiana, Transportation/Tolls Revenue, Series A, 7.25%, 6/1/2015 St. Joseph County, IN, Educational Facilities Revenue, Notre Dame du Lac Project, 5.0%, 3/1/2036 Iowa 0.0% Iowa, State Finance Authority, Single Family Revenue, Series C, AMT, 0.17%**, 1/1/2036, SPA: State Street Bank & Trust Co. Kansas 0.7% Kansas, Pollution Control Revenue, Development Financing Authority, Series II, 5.5%, 11/1/2017 Kansas, State Development Finance Authority Hospital Revenue, Adventist Health System: Series A, 5.0%, 11/15/2032 Series A, 5.0%, 11/15/2034 Olathe, KS, Health Facilities Revenue, Olathe Medical Center, Inc., 144A, 0.15%**, 9/1/2032, LOC: Bank of America NA Wichita, KS, Hospital Revenue, Facilities Improvement, Series III-A, 5.0%, 11/15/2034 Kentucky 1.4% Kentucky, Economic Development Finance Authority, Health Systems Revenue, Norton Healthcare: Series C, 5.7%, 10/1/2013, INS: NATL Series C, ETM, 5.7%, 10/1/2013, INS: NATL Series C, 5.8%, 10/1/2014, INS: NATL Series C, Prerefunded, 5.8%, 10/1/2014, INS: NATL Series C, 5.85%, 10/1/2015, INS: NATL Series C, Prerefunded, 5.85%, 10/1/2015, INS: NATL Series C, 5.9%, 10/1/2016, INS: NATL Series C, Prerefunded, 5.9%, 10/1/2016, INS: NATL Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2038, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisville & Jefferson County, KY, Metropolitan Government Revenue, Catholic Health Initiatives, Series A, 5.0%, 12/1/2035 Louisiana 0.5% East Baton Rouge, LA, Sewer Commission Revenue, Series A, 5.25%, 2/1/2039 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maine 0.2% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.0%, 7/1/2040 Maryland 0.4% Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2016 Series A, 5.0%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Adventist Health Care, Series A, 0.13%**, 1/1/2035, LOC: Union Bank NA Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Massachusetts 3.7% Massachusetts, Bay Transportation Authority Revenue, Series B, 6.2%, 3/1/2016 Massachusetts, Higher Education Revenue, College Building Authority Project, Series A, 7.5%, 5/1/2014 Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Port Authority Revenue, ETM, 13.0%, 7/1/2013 Massachusetts, Sales & Special Tax Revenue, Federal Highway Grant, Series A, ETM, Zero Coupon, 12/15/2014 Massachusetts, State College Building Authority Revenue: Series B, 5.0%, 5/1/2037 Series B, 5.0%, 5/1/2043 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Series B, 5.0%, 1/1/2032 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2031 Series B, 11/15/2056* Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series L, 5.0%, 7/1/2036 Massachusetts, State Health & Educational Facilities Authority Revenue, Hillcrest Extended Care Services, Inc., Series A, 0.17%**, 10/1/2026, LOC: Bank of America NA Massachusetts, State Health & Educational Facilities Authority Revenue, Massachusetts Institute of Technology, Series K, 5.5%, 7/1/2022 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2014, INS: AMBAC Series A, AMT, 5.5%, 1/1/2015, INS: AMBAC Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.25%, 10/15/2035 Massachusetts, State Water Resource Authority: Series B, 5.0%, 8/1/2041 Series J, 5.5%, 8/1/2021, INS: AGMC Massachusetts, Transportation/Tolls Revenue, Turnpike Authority, Series C, Zero Coupon, 1/1/2018, INS: NATL Massachusetts, Water & Sewer Revenue, Water Authority, Series J, 5.5%, 8/1/2020, INS: AGMC Massachusetts, Water & Sewer Revenue, Water Resource Authority, Series A, ETM, 6.5%, 7/15/2019 (a) Michigan 2.7% Detroit, MI, School District General Obligation, Series C, 5.25%, 5/1/2014, INS: FGIC Detroit, MI, Sewer Disposal Revenue, Series B, 7.5%, 7/1/2033, INS: AGMC Detroit, MI, Water & Sewer Revenue, Series A, Zero Coupon, 7/1/2015, INS: FGIC, NATL Detroit, MI, Water Supply Systems Revenue, Series A, 5.75%, 7/1/2037 Michigan, State Building Authority Revenue, Facilities Program: Series H, 5.125%, 10/15/2033 Series I, 6.0%, 10/15/2038 Michigan, State Grant Anticipation Bonds, 5.25%, 9/15/2023, INS: AGMC Michigan, State Higher Education Facilities Authority, Limited Obligation, Hope College, Series B, 0.13%**, 4/1/2032, LOC: PNC Bank NA Michigan, State Hospital Finance Authority Revenue, MidMichigan Health Obligation Group, Series A, 6.125%, 6/1/2039 Michigan, State Hospital Finance Authority Revenue, Trinity Health, Series A, 6.5%, 12/1/2033 Michigan, State Hospital Finance Authority, Trinity Health Credit Group, Series C, 5.0%, 12/1/2034 Michigan, State Strategic Fund Ltd., Obligation Revenue, Consumers Energy Co., 0.13%**, 4/15/2018, LOC: JPMorgan Chase Bank NA Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, 8.25%, 9/1/2039 Wayne County, MI, Airport Authority Revenue, Detroit Metropolitan Airport: Series A, 5.0%, 12/1/2037 Series A, 5.0%, 12/1/2042 Minnesota 0.3% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 University of Minnesota, Higher Education Revenue: Series A, ETM, 5.75%, 7/1/2017 Series A, ETM, 5.75%, 7/1/2018 (a) Mississippi 1.0% Mississippi, Development Bank Special Obligation, Department of Corrections, Series C, 5.25%, 8/1/2027 Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc. Project: Series B, 0.06%**, 12/1/2030, GTY: Chevron Corp. Series B, 144A, 0.06%**, 11/1/2035, GTY: Chevron Corp. Series K, 0.06%**, 11/1/2035, GTY: Chevron Corp. Warren County, MS, Gulf Opportunity Zone, International Paper Co.: Series A, 5.5%, 9/1/2031 Series A, 6.5%, 9/1/2032 Missouri 1.0% Cape Girardeau County, MO, Industrial Development Authority, Health Care Facilities Revenue, St. Francis Medical Center, Series A, 5.75%, 6/1/2039 Cape Girardeau County, MO, Industrial Development Authority, St. Francis Medical Center, Series A, 5.0%, 6/1/2033 Missouri, State Health & Educational Facilities Authority Revenue, Lutheran Senior Services, Series C, 5.0%, 2/1/2042 Missouri, State Health & Educational Facilities Authority, Health Facilities Revenue, Lester E Cox Medical Centers, Series A, 5.0%, 11/15/2048 St. Louis, MO, Industrial Development Authority Revenue, Convention Center Hotel, Zero Coupon, 7/15/2016, INS: AMBAC St. Louis, MO, State General Obligation Lease, Industrial Development Authority, Convention Center Hotel, Zero Coupon, 7/15/2015, INS: AMBAC Montana 0.0% Forsyth, MT, Pollution Control Revenue, PacifiCorp Project, 0.09%**, 1/1/2018, LOC: JPMorgan Chase Bank NA Nebraska 0.1% Omaha, NE, Public Power District Electric Revenue: Series A, 5.5%, 2/1/2033 Series A, 5.5%, 2/1/2035 Series A, 5.5%, 2/1/2039 Nevada 0.6% Clark County, NV, Airport Revenue: Series D-2B, 0.12%**, 7/1/2040, LOC: Royal Bank of Canada Series B, 5.125%, 7/1/2036 Las Vegas Monorail Co., Series A, 5.5%, 7/15/2019* (PIK) 0 Las Vegas Monorail Co., Series B, Step-up Coupon, 3.0% to 12/31/2015, 5.5% to 7/15/2055* (PIK) 0 Las Vegas Valley, NV, Water District, Series B, 5.0%, 6/1/2037 New Hampshire 0.2% New Hampshire, Health & Education Facilities Authority Revenue, Wentworth-Douglas Hospital, Series A, 6.5%, 1/1/2031 New Jersey 3.7% New Jersey, Economic Development Authority Revenue, Cigarette Tax: Prerefunded, 5.5%, 6/15/2031 Prerefunded, 5.75%, 6/15/2034 New Jersey, Economic Development Authority Revenue, Motor Vehicle Surplus Revenue: Series A, 5.0%, 7/1/2022, INS: NATL Series A, 5.0%, 7/1/2023, INS: NATL New Jersey, Garden State Preservation Trust, Open Space & Farm Land, Series 2005-A, Prerefunded, 5.8%, 11/1/2023, INS: AGMC New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2028 New Jersey, State Economic Development Authority Revenue, School Facilities Construction: Series NN, 5.0%, 3/1/2030 Series NN, 5.0%, 3/1/2031 New Jersey, State Transportation Trust Fund Authority, Series A, 5.75%, 6/15/2020, INS: AMBAC New Jersey, State Transportation Trust Fund Authority, Transportation Program, Series AA, 5.0%, 6/15/2038 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.25%, 6/15/2036 Series B, 5.5%, 6/15/2031 Series A, 6.0%, 6/15/2035 Series A, 6.0%, 12/15/2038 Series A, Prerefunded, 6.0%, 12/15/2038 New Jersey, State Turnpike Authority Revenue: Series A, 5.0%, 1/1/2035 Series A, 5.0%, 1/1/2038 Series E, 5.25%, 1/1/2040 Series C, 6.5%, 1/1/2016, INS: AMBAC Series C, ETM, 6.5%, 1/1/2016, INS: AMBAC Series C-2005, ETM, 6.5%, 1/1/2016, INS: AMBAC New York 6.5% New York, Higher Education Revenue, Dormitory Authority, Series B, 5.25%, 5/15/2019, INS: FGIC New York, Higher Education Revenue, Dormitory Authority, City University, Series B, 6.0%, 7/1/2014, INS: FGIC New York, Metropolitan Transportation Authority Revenue: Series A, 5.0%, 11/15/2038 Series E, 5.0%, 11/15/2042 Series H, 5.0%, 11/15/2042 New York, School District General Obligation, Dormitory Authority, City University, Series A, 5.5%, 5/15/2019 New York, Senior Care Revenue, Dormitory Authority, City University, Series A, 5.25%, 5/15/2021 New York, State Agency General Obligation Lease, Urban Development Corp., 5.7%, 4/1/2020 New York, State Dormitory Authority, Personal Income Tax Revenue: Series F, 5.0%, 2/15/2035 Series A, 5.0%, 3/15/2038 (a) Series C, 5.0%, 3/15/2041 New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State General Obligation, Tobacco Settlement Financing Corp., Series A-1, 5.25%, 6/1/2022, INS: AMBAC New York, State Housing Finance Agency, 100 Maiden Lane Properties, Series A, 0.12%**, 5/15/2037, LIQ: Fannie Mae New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, State Thruway Authority Revenue, Series I, 5.0%, 1/1/2037 New York, State Thruway Authority, Second Generation Highway & Bridge Trust Funding Authority: Series A, 5.0%, 4/1/2031 Series A, 5.0%, 4/1/2032 New York, Water & Sewer Revenue, Environmental Facilities Corp., State Water Pollution Control, Series E, 6.875%, 6/15/2014 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue: Series DD-1, 0.08%**, 6/15/2043, SPA: TD Bank NA Series DD, 5.0%, 6/15/2035 Series FF-2, 5.0%, 6/15/2040 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second General Resolution: Series B, 0.07%**, 6/15/2032, SPA: California State Teacher's Retirement System Series EE, 5.375%, 6/15/2043 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 144A, 0.11%**, 11/15/2028, SPA: TD Bank NA Series D-1, 5.0%, 11/1/2038 New York, NY, General Obligation: Series D-1, 5.0%, 10/1/2033 Series D-1, 5.0%, 10/1/2034 Series F-1, 5.0%, 3/1/2037 Series I-1, 5.375%, 4/1/2036 New York, NY, Triborough Bridge & Tunnel Authority Revenues, Series C, 5.0%, 11/15/2038 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 North Carolina 1.7% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 Charlotte, NC, Core City General Obligation, 5.5%, 8/1/2018 Charlotte-Mecklenberg, NC, Hospital Authority, Health Care System Revenue, Series A, 5.0%, 1/15/2039 North Carolina, Electric Revenue, Eastern Municipal Power Agency: 6.0%, 1/1/2018, INS: AMBAC Series B, 6.0%, 1/1/2022, INS: NATL North Carolina, Lower Cape Fear Water & Sewer Authority, Special Facility Revenue, Bladen Bluffs Project, Recovery Zone Facility, 0.15%**, 12/1/2034, LOC: Rabobank International North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health System, Series D, 6.25%, 12/1/2033 North Carolina, Municipal Power Agency, No. 1 Catawba Electric Revenue, Series A, 5.0%, 1/1/2030 North Dakota 0.2% Fargo, ND, Sanford Health Systems Revenue, 6.25%, 11/1/2031 Ohio 1.8% Avon, OH, School District General Obligation, 6.5%, 12/1/2015, INS: AMBAC Beavercreek, OH, School District General Obligation, Local School District, 6.6%, 12/1/2015, INS: FGIC, NATL Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2030 Cleveland, OH, Sales & Special Tax Revenue, Urban Renewal Tax Increment, Rock & Roll Hall of Fame and Museum Project, 6.75%, 3/15/2018 Cuyahoga County, OH, County General Obligation, 5.65%, 5/15/2018 Fayette County, OH, School District General Obligation, Rattlesnake Improvement Area Project, 5.9%, 12/1/2013 Finneytown, OH, Other General Obligation, Local School District, 6.2%, 12/1/2017, INS: FGIC, NATL Franklin County, OH, School District General Obligation, 6.5%, 12/1/2013 Hancock County, OH, Hospital Revenue, Blanchard Valley Regional Health Center, 6.5%, 12/1/2030 Kent, OH, State University Revenues, General Receipts, Series A, 5.0%, 5/1/2037 Liberty Benton, OH, School District General Obligation, Zero Coupon, 12/1/2014, INS: AMBAC Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series A, 6.5%, 11/15/2037 Ohio, Akron Bath Copley Joint Township Hospital District, Children's Hospital Medical Center of Akron, 5.0%, 11/15/2038 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2037 Ohio, Higher Education Revenue, Case Western Reserve University: 6.0%, 10/1/2014 Series B, 6.5%, 10/1/2020 Ohio, School District General Obligation, 6.0%, 12/1/2019, INS: AMBAC Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project: Series 2010, 5.25%, 11/15/2035, INS: AGMC Series 2010, 5.5%, 11/15/2030, INS: AGMC Ohio, State Hospital Facility Revenue, Cleveland Clinic Health System, Series B, 5.5%, 1/1/2039 Wayne, OH, School District General Obligation, 6.6%, 12/1/2016, INS: AMBAC Wooster, OH, School District General Obligation, Zero Coupon, 12/1/2013, INS: AGMC Oklahoma 0.6% Oklahoma, State Municipal Power Authority, Supply System Revenue, Series A, 6.0%, 1/1/2038 Oklahoma, Water & Sewer Revenue, McGee Creek Authority, 6.0%, 1/1/2023, INS: NATL Oregon 0.4% Port of Portland, OR, Special Obligation Revenue, Horizon Air Industries, Inc. Project, AMT, 0.11%**, 6/15/2027, LOC: Bank of America NA Yamhill County, OR, Hospital Authority, Friendsview Manor, 0.13%**, 12/1/2034, LOC: U.S. Bank NA Pennsylvania 2.3% Allegheny County, PA, Airport Revenue, Pittsburgh International Airport, Series A-1, AMT, 5.75%, 1/1/2014, INS: NATL Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical, 5.625%, 8/15/2039 Beaver County, PA, Industrial Development Authority, First Energy General Corp., Series C, AMT, 0.11%**, 6/1/2028, GTY: FirstEnergy Solutions, LOC: Bank of Nova Scotia Berks County, PA, Hospital & Healthcare Revenue, Municipal Authority, Reading Hospital & Medical Center Project, 5.7%, 10/1/2014, INS: NATL Delaware County, PA, Industrial Development Authority, Solid Waste System Revenue, Scott Paper Co., Series E, 0.13%**, 12/1/2018, GTY: Kimberly-Clark Corp. Exeter Township, PA, School District General Obligation, Zero Coupon, 5/15/2017, INS: FGIC, NATL Montgomery County, PA, Redevelopment Authority, Forge Gate Apartments Project, Series A, 0.15%**, 8/15/2031, LIQ: Fannie Mae Pennsylvania, Central Bradford Progress Authority Revenue, Guthrie Healthcare System, 5.375%, 12/1/2041 Pennsylvania, Commonwealth Financing Authority Revenue: Series B, 5.0%, 6/1/2036 Series B, 5.0%, 6/1/2042 Pennsylvania, Sales & Special Tax Revenue, Convention Center Authority, Series A, ETM, 6.0%, 9/1/2019, INS: FGIC Pennsylvania, State Turnpike Commission Revenue, Series B, 5.75%, 6/1/2039 Pennsylvania, State Turnpike Commission Revenue, Motor License Fund, Series A, 6.0%, 12/1/2036 Pennsylvania, Water & Sewer Revenue, 5.25%, 11/1/2014, INS: NATL Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Water & Wastewater Revenue: Series A, 5.25%, 1/1/2032 Series A, 5.25%, 1/1/2036 Pittsburgh, PA, Core City General Obligation, Series A, 5.5%, 9/1/2014, INS: AMBAC Pittsburgh, PA, Water & Sewer System, ETM, 7.25%, 9/1/2014, INS: FGIC Westmoreland County, PA, Project Revenue, Zero Coupon, 8/15/2017, INS: NATL Puerto Rico 0.9% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Rhode Island 0.8% Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, Brown University, Series A, 5.0%, 9/1/2039 (a) Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, University of Rhode Island, Series A, 6.25%, 9/15/2034 Rhode Island, Project Revenue, Convention Center Authority, Series B, 5.25%, 5/15/2015, INS: NATL Rhode Island, Tobacco Settlement Financing Corp., Series A, 6.125%, 6/1/2032 South Carolina 0.8% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, 5.375%, 10/1/2039 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance: 5.75%, 8/1/2039 Series C, Prerefunded, 7.0%, 8/1/2030 South Carolina, Piedmont Municipal Power Agency, Electric Revenue: Series A, ETM, 6.5%, 1/1/2016, INS: FGIC 6.75%, 1/1/2019, INS: FGIC, NATL ETM, 6.75%, 1/1/2019, INS: FGIC South Carolina, State Ports Authority Revenue, 5.25%, 7/1/2040 South Carolina, State Public Service Authority Revenue, Santee Cooper: Series E, 5.0%, 1/1/2040 Series A, 5.375%, 1/1/2028 South Dakota 0.1% South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.5%, 11/1/2040 Tennessee 0.8% Jackson, TN, Hospital Revenue, Jackson-Madison Project: 5.5%, 4/1/2033 5.625%, 4/1/2038 5.75%, 4/1/2041 Knox County, TN, Hospital & Healthcare Revenue, Sanders Alliance, 5.75%, 1/1/2014, INS: NATL Shelby County, TN, General Obligation: Zero Coupon, 8/1/2014 ETM, Zero Coupon, 8/1/2014 Sullivan County, TN, Health, Educational & Housing Facilities Board, Hospital Revenue, Wellmont Health Systems Project, Series C, 5.25%, 9/1/2036 Tennessee, Energy Acquisition Corp., Gas Revenue: Series A, 5.25%, 9/1/2019 Series A, 5.25%, 9/1/2021 Texas 10.5% Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (b) Austin, TX, Electric Utility Systems Revenue, 5.0%, 11/15/2037 Cypress and Fairbanks, TX, School District General Obligation, Cypress-Fairbanks Texas Independent School District, Series A, Zero Coupon, 2/15/2014 Dallas, TX, Waterworks & Sewer Systems Revenue, 5.0%, 10/1/2037 Harris County, TX, County General Obligation, Zero Coupon, 10/1/2017, INS: NATL Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series B, Prerefunded, 7.25%, 12/1/2035 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2027, INS: FGIC, NATL Series B, 5.0%, 7/1/2032 Series A, 5.5%, 7/1/2039 Houston, TX, Higher Education Finance Corp. Revenue, Rice University Project, Series A, 5.0%, 5/15/2040 Houston, TX, Utility Systems Revenue, First Lien: Series D, 5.0%, 11/15/2036 Series B, 5.0%, 11/15/2038 North Texas, Tollway Authority Revenue: Series C, 5.25%, 1/1/2044 First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 North Texas, Tollway Authority Revenue, Special Project Systems: Series D, 5.0%, 9/1/2032 Series A, 6.0%, 9/1/2041 Red River, TX, Health Facilities Development Corp., Retirement Facility Revenue, Sears Methodist Retirement System, Inc., Obligation Group Project, Series A, 5.15%, 11/15/2027 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare: 5.0%, 8/15/2036 5.0%, 8/15/2043 5.625%, 8/15/2035 Tarrant County, TX, Cultural Education Facilities Finance Corp., State Health Resources, 5.0%, 11/15/2040 Texas, Dallas/Fort Worth International Airport Revenue: Series B, 5.0%, 11/1/2035 Series D, 5.0%, 11/1/2035 Series D, AMT, 5.0%, 11/1/2038 Series B, 5.0%, 11/1/2044 (c) Series A, 5.25%, 11/1/2038 Series A, AMT, 5.5%, 11/1/2019, INS: NATL Texas, Electric Revenue: Zero Coupon, 9/1/2017, INS: NATL ETM, Zero Coupon, 9/1/2017, INS: NATL Texas, Electric Revenue, Municipal Power Agency, Zero Coupon, 9/1/2016, INS: NATL Texas, Grapevine-Colleyville Independent School District Building: 5.0%, 8/15/2034 5.0%, 8/15/2035 5.0%, 8/15/2036 Texas, Lower Colorado River Authority Revenue, Series A, 5.0%, 5/15/2036 Texas, Lower Colorado River Authority, Transmission Contract Revenue, LCRA Transmission Services, 5.0%, 5/15/2040 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series B, 0.888%***, 12/15/2026 Series D, 6.25%, 12/15/2026 Texas, Municipal Power Agency, ETM, Zero Coupon, 9/1/2016, INS: NATL Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.5%, 8/1/2021 5.5%, 8/1/2025 Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project, 5.0%, 10/1/2035 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue: 5.0%, 12/15/2030 5.0%, 12/15/2031 5.0%, 12/15/2032 Texas, State Technical University Revenue, Series A, 5.0%, 8/15/2037 Texas, State Transportation Commission, Turnpike Systems Revenue, Series A, 5.0%, 8/15/2041 Texas, State Veterans Bonds, Series A, 0.11%**, 6/1/2043, LOC: Sumitomo Mitsui Banking Utah 0.0% Provo, UT, Electric Revenue, Series A, ETM, 10.375%, 9/15/2015, INS: AMBAC Salt Lake City, UT, Core City General Obligation, 5.75%, 6/15/2014 Virginia 0.4% Roanoke, VA, Hospital & Healthcare Revenue, Industrial Development Authority, Roanoke Memorial Hospital, Series B, ETM, 6.125%, 7/1/2017, INS: NATL Virginia Beach, VA, Hospital & Healthcare Revenue, Development Authority Hospital Facility First Mortgage, 5.125%, 2/15/2018, INS: AMBAC Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Winchester, VA, Hospital & Healthcare Revenue, Industrial Development Authority, 5.5%, 1/1/2015, INS: AMBAC Washington 2.9% Chelan County, WA, Electric Revenue, Public Utilities, Columbia River Rock, Zero Coupon, 6/1/2014, INS: NATL Clark County, WA, School District General Obligation, Zero Coupon, 12/1/2017, INS: FGIC, NATL Port of Seattle, WA, Airport Revenue: Series A, 5.0%, 8/1/2031 Series A, 5.0%, 8/1/2032 Series B, AMT, 6.0%, 2/1/2014, INS: NATL Tacoma, WA, Electric System Revenue, Series A, 5.0%, 1/1/2038 (c) Washington, State Economic Development Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, Series D, AMT, 0.16%**, 7/1/2030, LOC: JPMorgan Chase Bank NA Washington, State General Obligation: Series 5, Zero Coupon, 1/1/2017, INS: FGIC, NATL Series B, 5.0%, 2/1/2033 Series 2011A, 5.0%, 8/1/2033 Series A, 5.0%, 8/1/2035 Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Swedish Health Services, Series A, Prerefunded, 6.75%, 11/15/2041 Washington, State Higher Education Facilities Authority Revenue, Seattle University Project, Series A, 0.16%**, 5/1/2028, LOC: U.S. Bank NA Washington, State Motor Vehicle Tax-Senior 520, Corridor Toll Program: Series C, 5.0%, 6/1/2032 Series C, 5.0%, 6/1/2033 Series C, 5.0%, 6/1/2041 West Virginia 0.2% Cabell County, WV, University Facilities, Provident Group Marshall Properties, Series A, 0.19%**, 7/1/2039, LOC: Bank of America NA Wisconsin 1.8% Milwaukee County, WI, Airport Revenue, Series A, 5.0%, 12/1/2034 Milwaukee, WI, Redevelopment Authority Lease Revenue, University of Wisconsin Kenilworth Project, 0.12%**, 9/1/2040, LOC: U.S. Bank NA Wisconsin, Hospital & Healthcare Revenue, Health & Education Facilities Authority: Series B, ETM, 6.25%, 1/1/2022, INS: AMBAC Series C, ETM, 6.25%, 1/1/2022, INS: AMBAC Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, State Health & Educational Facilities Authority Revenue, Agnesian Healthcare, Inc., Series B, 5.0%, 7/1/2036 Wisconsin, State Health & Educational Facilities Authority Revenue, Froedtert Health, Inc., Series A, 5.0%, 4/1/2042 Wisconsin, State Health & Educational Facilities Authority Revenue, Ministry Health Care, Inc., Series C, 5.0%, 8/15/2032 Wisconsin, State Health & Educational Facilities Authority Revenue, Oakwood Village East Lutheran Homes, Inc., Series B, 0.11%**, 8/15/2030, LOC: BMO Harris Bank NA Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, SSM Health Care Corp., Series A, 5.25%, 6/1/2034 Wisconsin, State Health & Educational Facilities Authority Revenue, Thedacare, Inc., Series A, 5.5%, 12/15/2038 Wisconsin, University Hospitals & Clinics Authority, Series A, 5.0%, 4/1/2038 Total Municipal Bonds and Notes (Cost $5,016,035,681) Municipal Inverse Floating Rate Notes (d) 11.2% California 2.3% California, San Francisco Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (e) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-4, 144A, 13.648%, 4/1/2014, Leverage Factor at purchase date: 3 to 1 California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (e) California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (e) California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (e) Trust: California, State Department of Water Resources Revenue, Series 2705, 144A, 12.853%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (e) Trust: California, University of California Revenues, Series 3368-2, 144A, 18.93%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Waste Water System Revenue, Series A, 5.375%, 6/1/2039 (e) Trust: Los Angeles, CA, Series 3371-2, 144A, 19.430%, 12/1/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (e) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.48%, 8/1/2033, Leverage Factor at purchase date: 5 to 1 San Francisco, CA, Bay Area Rapid Transportation District, Election of 2004, Series B, 5.0%, 8/1/2032 (e) Trust: San Francisco, CA, Bay Area Rapid Transportation District, Series 3161, 144A, 13.597%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 District of Columbia 0.5% District of Columbia, Income Tax Revenue, Series A, 5.5%, 12/1/2030 (e) Trust: District of Columbia, Series 3369, 144A, 19.93%, 6/1/2017, Leverage Factor at purchase date: 4 to 1 Florida 1.2% Florida, State Turnpike Authority Revenue, Department of Transportation, Series A, 5.0%, 7/1/2021 (e) Trust: Florida, State Turnpike Authority Revenue, Series 2514, 144A, 43.331%, 7/1/2015, Leverage Factor at purchase date: 10 to 1 Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2023, INS: AGMC (e) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024, INS: AGMC (e) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2025, INS: AGMC (e) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2026, INS: AGMC (e) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2032, INS: AGMC (e) Trust: Miami-Dade County, FL, Series 2008-1160, 144A, 9.331%, 1/1/2016, Leverage Factor at purchase date: 2 to 1 Louisiana 0.2% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (e) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (e) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (e) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.328%, 5/1/2018, Leverage Factor at purchase date: 2 to 1 Massachusetts 1.5% Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-2, 5.25%, 2/1/2034 (e) Trust: Massachusetts, State Development Finance Agency Revenue, Harvard University, Series 4691, 144A, 10.05%, 1/17/2019, Leverage Factor at purchase date: 2 to 1 Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2027 (e) Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2033 (e) Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2038 (e) Trust: Massachusetts, State General Obligation, Series 2008-1203, 144A, 15.025%, 8/1/2038, Leverage Factor at purchase date: 3 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2026, INS: AGMC (e) Trust: Massachusetts, State General Obligation, Series 2022-1, 144A, 43.25%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2027, INS: AGMC (e) Trust: Massachusetts, State General Obligation, Series 2022-2, 144A, 43.25%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Nevada 1.2% Clark County, NV, General Obligation, 5.0%, 6/1/2028 (e) Clark County, NV, General Obligation, 5.0%, 6/1/2029 (e) Clark County, NV, General Obligation, 5.0%, 6/1/2030 (e) Trust: Clark County, NV, General Obligation, Series 3158, 144A, 13.593%, 6/1/2016, Leverage Factor at purchase date: 3 to 1 Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (e) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (e) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (e) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.331%, 6/15/2015, Leverage Factor at purchase date: 2 to 1 New York 0.9% New York, State Dormitory Authority Revenues, Columbia University, 5.0%, 7/1/2038 (e) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series R-11722-1, 144A, 18.101%, 7/1/2016, Leverage Factor at purchase date: 4 to 1 New York, NY, General Obligation, Series C-1, 5.0%, 10/1/2024, INS: AGMC (e) Trust: New York, NY, Series 2008-1131, 144A, 9.302%, 10/1/2015, Leverage Factor at purchase date: 2 to 1 North Carolina 0.4% North Carolina, Capital Facilities Finance Agency Revenue, Duke University Project, Series B, 5.0%, 10/1/2038 (e) Trust: North Carolina, Capital Facilities Finance Agency Revenue, Duke University Project, Series 3333, 144A, 17.9%, 10/1/2016, Leverage Factor at purchase date: 4 to 1 Ohio 0.7% Columbus, OH, General Obligation, Series A, 5.0%, 9/1/2021 (e) Columbus, OH, General Obligation, Series A, 5.0%, 9/1/2022 (e) Trust: Columbus, OH, General Obligation, Series 2365, 144A, 17.98%, 9/1/2015, Leverage Factor at purchase date: 4 to 1 Ohio, State Higher Educational Facilities Community Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (e) Ohio, State Higher Educational Facilities Community Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (e) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.459%, 1/1/2016, Leverage Factor at purchase date: 3 to 1 Tennessee 1.3% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2026 (e) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-2, 144A, 17.99%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2028 (e) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-4, 144A, 17.998%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2027 (e) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-3, 144A, 17.985%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Texas 1.0% Dallas, TX, Water Works & Sewer Systems Revenue, 5.0%, 10/1/2035 (e) Trust: Dallas, TX, Water Works & Sewer Systems Revenue, Series 3742, 144A, 9.33%, 4/1/2018, Leverage Factor at purchase date: 2 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (e) Trust: Texas, Puttable Floating Option Tax Exempt Receipts, Series 4692, 144A, 9.52%, 10/1/2018, Leverage Factor at purchase date: 2 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2022 (e) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2027 (e) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2028 (e) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2029 (e) Trust: San Antonio, TX, Series 2008-1150, 144A, 9.332%, 8/1/2015, Leverage Factor at purchase date: 2 to 1 Texas, Water Development Board Revenue, Series B, 5.25%, 7/15/2026 (e) Trust: Texas, Water Development Board, Series 2008-1173, 144A, 18.90%, 7/15/2015, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $574,164,223) % of Net Assets Value ($) Total Investment Portfolio (Cost $5,590,199,904)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A (b) % 4/1/2027 * Non-income producing security. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2013. *** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2013. † The cost for federal income tax purposes was $5,197,095,196. At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $546,687,399. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $583,800,379 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $37,112,980. (a) At May 31, 2013, this security has been pledged, in whole or in part, as collateral for tender option bond trust. (b) Partial interest paying security. The rate shown represents 50% of the original coupon rate. (c) When-issued security. (d) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (e) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (f) $
